                                    UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION

 UNITED STATES OF AMERICA
                                                                 CASE# 5:17-CR-392-4-D
                            v.
                                                                          SEALED
ANDRE DURON ROBINSON

                                                 ORDER

       Upon motion of the United States, it is hereby ORDERED Docket Entry Number 208 be

SEALED until such time as requested to be unsealed by the United States Attorney.

       It is FURTHER ORDERED that the Clerk provide a signed copy ofthe Order to the United

States Attorney's Office.

       IT IS SO ORDERED, this the         I (o day of January, 2019.




                                                       United States District Judge
